Exhibit 10.1

AMENDMENT NO. 2 TO MASTER REPURCHASE AGREEMENT

AMENDMENT NO. 2 TO MASTER REPURCHASE AGREEMENT, dated as of September 5, 2007
(this “Amendment”), by and between CBRE REALTY FINANCE TRS WAREHOUSE FUNDING,
LLC (the “Seller”) and DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH (the “Buyer”).
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Existing Repurchase Agreement.

RECITALS

WHEREAS, the Seller and Buyer are parties to that certain Master Repurchase
Agreement dated as of August 30, 2005, as amended by that certain Amendment
No. 1 to Master Repurchase Agreement dated as of August 6, 2007 (as amended, the
“Existing Repurchase Agreement”); and

WHEREAS, the Seller desires to enter into this Amendment for purposes of
extending the Repurchase Date from September 5, 2007 to September 28, 2007; and

WHEREAS, as a condition to entering into this Amendment, the Buyer has required,
and the Seller has agreed to reduce the current outstanding Repurchase Price by
the Repurchase Price Paydown Amount (as hereinafter defined).

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Seller and the Buyer hereby agree as follows:

SECTION 1. Amendments.

(a) The definition of “Repurchase Date” in the Existing Repurchase Agreement is
hereby replaced in its entirety as follows:

“Repurchase Date” means September 28, 2007.

(b) The Seller acknowledges and agrees that it shall, concurrent with the
execution and delivery of this Amendment, pay down the current outstanding
Repurchase Price by an amount equal to $1,433,571.20 (the “Repurchase Price
Paydown Amount”).

SECTION 2. Conditions Precedent. This Amendment and its provisions shall become
effective on the first date on which (x) this Amendment is executed and
delivered by a duly authorized officer of each of the Seller and the Buyer, and
(y) the Buyer shall have received the Repurchase Price Paydown Amount.



--------------------------------------------------------------------------------

SECTION 3. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

SECTION 4. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[NO FURTHER TEXT ON THIS PAGE]

 

Amendment No. 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

SELLER     BUYER

CBRE REALTY FINANCE TRS

WAREHOUSE FUNDING, LLC

   

DEUTSCHE BANK AG, CAYMAN

ISLANDS BRANCH

a Delaware limited liability company           By:  

/s/ Christopher E. Tognola

By:   CBRE Realty Finance TRS, Inc.,     Name:   Christopher E. Tognola   a
Delaware corporation,     Title:   Managing Director   its sole member          
  By:  

/s/ Christin Belbusti

By:  

/s/ Michael Angerthal

    Name:   Christine Belbusti Name:   Michael Angerthal     Title:   Director
Title:   Executive Vice President      

Affirmation of Guaranty. CBRE Realty Finance reaffirms the Guaranty dated
August 30, 2005 for the benefit of Deutsche Bank AG, Cayman Islands Branch as a
condition to the execution of Amendment No. 2, dated September 5, 2007
(“Amendment No. 2”), between CBRE Realty Finance TRS Warehouse Funding, LLC and
Deutsche Bank AG, Cayman Islands Branch to the Master Repurchase Agreement dated
August 30, 2005 as previously amended on August 6, 2007 (collectively, with all
amendments, the “Repurchase Agreement”) and does hereby: (i) consent to
Amendment No. 2; (ii) represent, warrant and covenant to Deutsche Bank that
(a) it has no offset, counterclaim or defense with respect to either the
Repurchase Agreement or the Guaranty and (b) each of the Repurchase Agreement
and the Guaranty is valid and existing and in full force and effect; (iii) agree
that all references in the Guaranty to the Repurchase Agreement are to the
Repurchase Agreement as defined herein; and (iv) ratify, confirm and reaffirm
each and every covenant, condition, term and obligation contained in the
Guaranty, and that the Guaranty is valid and existing in full force and effect.

 

GUARANTOR

CBRE REALTY FINANCE INC.,

a Maryland corporation

By:  

/s/ Michael Angerthal

Name:   Michael Angerthal Title:   Executive Vice President

 

Amendment No. 2